In an action in which the plaintiff husband was granted a judgment of divorce on the ground that the parties had lived separate and apart for two or more years pursuant to a judgment of separation, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, dated February 1, 1977, as (1) granted defendant’s motion for an upward modification of the alimony and child support provisions of the judgment of divorce and (2) directed him to pay a counsel fee in the amount of $2,000. Defendant cross-appeals, on the ground of inadequacy, from so much of the said order as failed to increase her alimony and child support to the extent prayed for, effective as of the date of the making of her application. Order affirmed, without costs or disbursements. The trial court’s determination is, in all respects, justified by the record on this appeal. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.